DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumamoto (JP 2016061030; machine translation attached).

a clog determiner (K, ¶ 0041) determining a clog state of the flush toilet based on a detection result of the detector (steps S101-203 disclose the value of K is set based on the analysis of the Doppler sensor, 5); and 
a controller (7) determining, based on a determination result of the clog determiner (¶ 0041), whether or not to prohibit a flushing water supply to the flush toilet (¶ 0054, steps S101-203), 
the controller setting a flush prohibition time (T1-T3 and the remaining time until flushing occurs by satisfying the requirements for step S203) directly after the flushing water supply to the flush toilet has ended (¶ 0057), a flush operation for flushing the flush toilet not being accepted temporarily in the flush prohibition time, even if the flush toilet not being clogged (¶ 0039-0042, flush water is not discharged by a flush operation until the conditions are met for step S203), 
the clog determiner determining the clog state of the flush toilet based on the detection result of the detector within the flush prohibition time or directly after the flush prohibition time (¶ 0041-0042), 
wherein if the flush toilet is not clogged according to the determination result of the clog determiner, the controller releases the setting of the flush prohibition time for a period before a next flushing (¶ 0057, control unit 7 returns to S102), and 

Regarding claim 2, Kumamoto discloses the clog determiner determines the clog state of the flush toilet after a prescribed period of time after the flushing water supply to the flush toilet has ended (¶ 0054, clogging determination occurs after washing water stabilization).
Regarding claim 3, Kumamoto discloses when the clog determiner cannot determine the clog state of the flush toilet within the flush prohibition time, the controller extends the flush prohibition time, and the clog determiner determines the clog state of the flush toilet in the extended flush prohibition time (¶ 0058-0059).
Regarding claim 4, Kumamoto discloses when the flush operation is input within the flush prohibition time, the controller supplies flushing water to the flush toilet at a timing when the determining by the clog determiner is completed and the flush toilet is determined not to be clogged (S203).
Regarding claim 5, Kumamoto discloses the controller further sets the flush prohibition time when performing the flushing water supply to the flush toilet (¶ 0048-0051).
Regarding claim 6, Kumamoto discloses the controller releases the setting of the flush prohibition time at a timing when the clog determiner determines the flush toilet not to be clogged (¶ 0057, control unit 7 returns to S102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754